Exhibit 10.1

 

Chase Packaging Corporation

636 River Road

Fair Haven, NJ 07704

 

March 30, 2012

 

 

RE:

Series A 10% Convertible Preferred Stock

 

Dear Purchaser:

 

Reference is made to that certain Statement of Resolution Establishing the
Series A 10% Convertible Preferred Stock (the “Statement”) of Chase Packaging
Corporation (the “Corporation”).  Capitalized terms used herein that are not
specifically defined shall have the meanings assigned to them in the Statement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is understood and agreed as follows:

 

1.             Waiver of Liquidation Rights Option.  The undersigned Purchaser
hereby waives his or her right to request liquidation of the Series A 10%
Convertible Preferred Stock under Paragraph 5(b) of the Statement prior to
August 2, 2016.

 

2.             Successors and Assigns.  The terms and conditions of this side
letter agreement (the “Agreement”) shall inure to the benefit of and be binding
upon the respective successors and permitted assigns of the parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.  The Purchaser may
assign its rights and obligations hereunder, in connection with any private sale
or transfer of the Preferred Shares in accordance with the terms hereof, as long
as, as a condition precedent to such transfer, the transferee executes an
acknowledgment agreeing to be bound by the applicable provisions of this
Agreement, in which case the term “Purchaser” shall be deemed to refer to such
transferee as though such transferee were an original signatory hereto. The
Corporation may not assign it rights or obligations under this Agreement.

 

3.             Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser hereunder are several and not joint with the
obligations of the other Purchasers hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder.  Nothing contained herein or in any other agreement or
document delivered herewith, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement. 
Each Purchaser shall be entitled to protect and enforce its rights, including
without limitation the rights arising out of the Certificate of Designation,
this Agreement or the other Transaction Documents, and it shall not be necessary
for any other Purchaser to be joined as an additional party in any proceeding
for such purpose.

 

4.             Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

 

--------------------------------------------------------------------------------


 

Please sign and date this letter in the space provided below to confirm your
agreement to the terms hereof.

 

 

 

Sincerely,

 

 

 

 

 

CHASE PACKAGING CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Allen T. McInnes

 

 

 

Allen T. McInnes, President

 

 

 

 

 

 

Accepted and Agreed to by:

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Printed/Typed Name)

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF SERIES A 10% CONVERTIBLE

PREFERRED STOCK SIGNATORIES

 

TD Ameritrade Clearing, Inc.

Cust FBO William J Barrett, Jr. IRA

Rollover

 

Sara Barrett

 

William J. Barrett

 

Edward L. Flynn

 

Leona T. Flynn

 

David S. Gardner

 

Elizabeth R. Gardner

 

Herbert M. Gardner

 

Janney Montgomery Scott LLC

Cust FBO Herbert M. Gardner IRA Rollover

 

Mary Gardner

 

Peter H. Gardner and Linda Gardner

 

TD Ameritrade Clearing, Inc.

Cust FBO Ann C W Green IRA

 

Ann C. W. Green

 

Allen T. McInnes

 

--------------------------------------------------------------------------------